DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the RCE filed on July 28, 2021, in which claims 23, 31, 37, 40, 43 and 46 have been amended.  Accordingly, claims 23-47 remain pending for examination.
Status of Claims
3.	Claims 23-47 are pending, all of which are rejected under 35 U.S.C.103.  Claims 23, 24, 31, 37, 40, 43 and 46 are also subject to a Provisional Double Patenting rejection.
Information Disclosure Statement
4.	The information disclosure statement, filed July 28, 2021, is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
8.	Claims 23-47 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al. (United States Patent Application Publication No. US 2020/0084428 A1), hereinafter “OH” in view of Wang et al. (United States Patent Application Publication No. US 2015/0032901 A1), hereinafter “Wang”.
	Regarding claim 37, OH discloses a client device for receiving media data complying with an omnidirectional media format, the client device comprising (360-degreee video reception apparatus shown in FIG. 3) (OH, FIG. 3, paragraph [0099]):	a hardware processor (internal components including processors that execute consecutive processes stored in a memory or other hardware components) (OH, paragraph [0519]); and	a memory storing one or more programs configured to be executed by the hardware processor, the one or more programs including instructions for (internal components further including memory to store the processes) (OH, paragraph [0519]):	receiving, from a server, a media presentation description (receiving 360-degree-video-related metadata, which may include various metadata for the 360-degree video and may be transmitted while being included in a DASH MPD) (OH, FIGS. 3, 8 and 23, paragraphs [0102], [0160], [0190] and [0457]) complying with the MPEG-DASH standard (whereby a DASH segment operates on MPEG DASH) (OH, paragraph [0438]) and including (i) a uniform resource location of media data of several regions (media presentation may be described by the MPD, which will include a URL of each segment for a client to access each segment, as well as descriptors, such as a DASH-based descriptor including an @schemeIdUri field providing a URI for identifying the scheme of the descriptor. In the case in which 360-degree video data are delivered according to DASH, the 360-degree-video-related metadata may be described in the form of a DASH-based descriptor, and may be delivered to the reception side while being included in the MPD, etc. See also FIG. 23, illustrating 360-degree-video-related metadata described in the form of a DASH-based descriptor, as well as FIG. 24, illustrating metadata related to specific area or ROI indication. A 360-degree video provider may enable a user to watch an intended viewpoint or area, such as a director's cut, when he/she watches the 360-degree video) (OH, FIGS. 23 and 24, paragraphs [0452]-[0454], [0458]-[0460] and [0463]-[0464]), (ii) media information describing media data of each of the several regions (See in particular FIG. 24, illustrating metadata related to a specific area (out of a 360-degree video) or region of interest (ROI) indication) (OH, FIG. 24, paragraphs [0463]-[0464]), and (iii) quality information signaling a quality rank of at least one of the several regions (wherein OH further teaches that the data encoder may encode some regions at higher qualities, and may encode some regions at lower qualities. The transmission-side feedback-processing unit may deliver the feedback information, received from the 360-degree video reception apparatus, to the data encoder, which may differently encode the regions. For example, the transmission-side feedback-processing unit may deliver the viewport information, received from the reception side, to the data encoder, which may encode regions including the areas indicated by the viewport information at higher quality (UHD, etc.) than other regions. The ROI-related metadata may further include additional information, such as differential encoding information based on the ROI and differential transmission processing information based on the ROI) (OH, paragraphs [0095] and [0174]);	sending, to the server, at least one request message to request media data corresponding to one or more regions by using at least one uniform resource location of the media presentation description (wherein DASH client may request a segment described in the MPD from the server. URL is used to access the segments) (OH, paragraphs [0444] and [0453]); and	receiving, from the server, the media data corresponding to the one or more regions according to the at least one request message (wherein after acquiring the segment, the DASH client may process the segment using a media engine, and may display the segment on a screen) (OH, paragraph [0445]).  OH does not explicitly disclose said quality information being an integer of one value among a set of predetermined value associated with a quality scale;	selecting one or more of the several regions as a function of quality rank; and	sending, to the server, at least one request message to request media data corresponding to the one or more selected regions by using at least one uniform resource location of the media presentation description, the at least one uniform resource location used corresponding to the selected one or more regions.	However in an analogous art, Wang discloses quality information being an integer of one value among a set of predetermined value associated with a quality (wherein Wang discloses an MPD including a Spatial-QualityRanking “q,” specifically an un-signed integer, representing a quality ranking of a region of interest (ROI). In particular, Wang teaches that a spatial adaptation mechanism can include using various URL query parameters to pass information about an ROI that a user would like to switch to. The client of the user would pass this information to a server using the URL query parameters and the server would in turn provide streaming content fitting to the ROI back to the client. Wang teaches that the URL query parameters within the MPD are defined for the purpose of free-zooming spatial adaptation to an ROI. As shown in Table 1, the parameter “q” is the Spatial-QualityRanking parameter and is usually pre-specified, though if not, can be given the default value of the parameter for the full view. In the example of paragraphs [0080]-[0081], Wang teaches that the client can request to adapt from a full view to a desired ROI (zooming in), by sending a URL to the server having (inter alia) a Spatial-QualityRanking parameter value of 10) (Wang, Table 1, paragraphs [0079]-[0081]);	selecting one or more of the several regions as a function of quality rank (wherein again, the spatial adaptation mechanism allows the user to specify the ROI that the user wishes to adapt or switch to, from the client to the server and allow the server to provide streaming content fitting to the ROI back to the client, particularly using the URL query parameters passed to the server. Again, as shown in Table 1, the spatial-QualityRanking parameter “q” represents a specified quality ranking of the ROI) (Wang, paragraph [0079], Table 1); and	sending, to the server, at least one request message to request media data corresponding to the one or more selected regions by using at least one uniform resource location of the media presentation description, the at least one uniform resource location used corresponding to the selected one or more regions (wherein again, Wang teaches that the client 600 can construct the URL used to request a specified ROI, and send it to server 602. In the given example, with the MPD shown between paragraphs [0080] and [0081], the client requests for the first segment of the full-field view for 8 Mbps of available network bandwidth using the URL having a format as follows - http://cdn1.example.com/video.php?SegNumber=1&?AvailableBandwidth=80000000. Likewise, Wang teaches that if the user wishes to zoom into an ROI, e.g., with Spatial-Position=”100 100” and Spatial-Size=”1024 768” and a Spatial-QualityRanking=10, then the client 600 constructs the following URL (and sends it to the server 602) to request segment number 20 of the full view for an available 8 Mbps network bandwidth - http://cdn1.example.com/video.php?SegNumber=20&?AvailableBandwidth=800000- &?Spatial-Position="100 100"&?Spatial-Size="1024 768"&?Spatial-QualityRanking=10) (Wang, paragraphs [0080]-[0082]).	OH and Wang are analogous art because they both teach solutions that are directed to the same field of endeavor, namely, dynamic adaptive streaming over HTTP.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of OH and Wang before him or her, to modify the media presentation description (MPD) of OH to include the additional limitations of said quality information being an integer of one value among a set of predetermined value associated with a quality scale;	selecting one or more of the several regions as a function of quality rank; and	sending, to the server, at least one request message to request media data corresponding to the one or more selected regions by using at least one uniform resource location of the media presentation description, the at least one uniform resource location used corresponding to the selected one or more regions, as disclosed in Wang, with reasonable expectation that this would result in an improved media presentation, having the added benefit of enabling users to seamlessly zoom in to desired regions of interest (ROIs) of streaming content having specified spatial qualities (See Wang, paragraphs [0079]-[0080], Table 1).  This method of improving the media presentation of OH was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Wang.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of OH with Wang to obtain the invention as specified in claim 37.
	Regarding claim 43, OH discloses a non-transitory computer-readable storage medium storing a program for causing a computer to execute a method comprising (further disclosing code which can be written on a processor-readable storage medium and thus can be read by a processor provided by an apparatus) (OH, paragraph [0521]):	receiving, from a server, a media presentation description (receiving 360-degree-video-related metadata, which may include various metadata for the 360-degree video and may be transmitted while being included in a DASH MPD) (OH, FIGS. 3, 8 and 23, paragraphs [0102], [0160], [0190] and [0457]) complying with the MPEG-DASH standard (whereby a DASH segment operates on MPEG DASH) (OH, paragraph [0438]) and including (i) a uniform resource location of media data of several regions (media presentation may be described by the MPD, which will include a URL of each segment for a client to access each segment, as well as descriptors, such as a DASH-based descriptor including an @schemeIdUri field providing a URI for identifying the scheme of the descriptor. In the case in which 360-degree video data are delivered according to DASH, the 360-degree-video-related metadata may be described in the form of a DASH-based descriptor, and may be delivered to the reception side while being included in the MPD, etc. See also FIG. 23, illustrating 360-degree-video-related metadata described in the form of a DASH-based descriptor, as well as FIG. 24, illustrating metadata related to specific area or ROI indication. A 360-degree video provider may enable a user to watch an intended viewpoint or area, such as a director's cut, when he/she watches the 360-degree video) (OH, FIGS. 23 and 24, paragraphs [0452]-[0454], [0458]-[0460] and [0463]-[0464]), (ii) media information describing media data of each of the several regions (See in particular FIG. 24, illustrating metadata related to a specific area (out of a 360-degree video) or region of interest (ROI) indication) (OH, FIG. 24, paragraphs [0463]-[0464]), and (iii) quality information signaling quality rank of at least one of the several regions (wherein OH further teaches that the data encoder may encode some regions at higher qualities, and may encode some regions at lower qualities. The transmission-side feedback-processing unit may deliver the feedback information, received from the 360-degree video reception apparatus, to the data encoder, which may differently encode the regions. For example, the transmission-side feedback-processing unit may deliver the viewport information, received from the reception side, to the data encoder, which may encode regions including the areas indicated by the viewport information at higher quality (UHD, etc.) than other regions. The ROI-related metadata may further include additional information, such as differential encoding information based on the ROI and differential transmission processing information based on the ROI) (OH, paragraphs [0095] and [0174);	sending, to the server, at least one request message to request media data corresponding to one or more regions by using at least one uniform resource location of the media presentation description (wherein DASH client may request a segment described in the MPD from the server. URL is used to access the segments) (OH, paragraphs [0444] and [0453]); and	receiving, from the server, the media data corresponding to the one or more regions according to the at least one request message (wherein after acquiring the segment, the DASH client may process the segment using a media engine, and may display the segment on a screen) (OH, paragraph [0445]).  OH does not explicitly disclose said quality information being an integer of one value among a set of predetermined value associated with a quality scale;	selecting one or more of the several regions as a function of quality rank; and	sending, to the server, at least one request message to request media data corresponding to the one or more selected regions by using at least one uniform resource location of the media presentation description, the at least one uniform resource location used corresponding to the selected one or more regions.	However in an analogous art, Wang discloses quality information being an integer of one value among a set of predetermined value associated with a quality scale (wherein Wang discloses an MPD including a Spatial-QualityRanking “q,” specifically an un-signed integer, representing a quality ranking of a region of interest (ROI). In particular, Wang teaches that a spatial adaptation mechanism can include using various URL query parameters to pass information about an ROI that a user would like to switch to. The client of the user would pass this information to a server using the URL query parameters and the server would in turn provide streaming content fitting to the ROI back to the client. Wang teaches that the URL query parameters within the MPD are defined for the purpose of free-zooming spatial adaptation to an ROI. As shown in Table 1, the parameter “q” is the Spatial-QualityRanking parameter and is usually pre-specified, though if not, can be given the default value of the parameter for the full view. In the example of paragraphs [0080]-[0081], Wang teaches that the client can request to adapt from a full view to a desired ROI (zooming in), by sending a URL to the server having (inter alia) a Spatial-QualityRanking parameter value of 10) (Wang, Table 1, paragraphs [0079]-[0081]);	selecting one or more of the several regions as a function of quality rank (wherein again, the spatial adaptation mechanism allows the user to specify the ROI that the user wishes to adapt or switch to, from the client to the server and allow the server to provide streaming content fitting to the ROI back to the client, particularly using the URL query parameters passed to the server. Again, as shown in Table 1, the spatial-QualityRanking parameter “q” represents a specified quality ranking of the ROI) (Wang, paragraph [0079], Table 1); and	sending, to the server, at least one request message to request media data corresponding to the one or more selected regions by using at least one uniform resource location of the media presentation description, the at least one uniform resource location used corresponding to the selected one or more regions (wherein again, Wang teaches that the client 600 can construct the URL used to request a specified ROI, and send it to server 602. In the given example, with the MPD shown between paragraphs [0080] and [0081], the client requests for the first segment of the full-field view for 8 Mbps of available network bandwidth using the URL having a format as follows - http://cdn1.example.com/video.php?SegNumber=1&?AvailableBandwidth=80000000. Likewise, Wang teaches that if the user wishes to zoom into an ROI, e.g., with Spatial-Position=”100 100” and Spatial-Size=”1024 768” and a Spatial-QualityRanking=10, then the client 600 constructs the following URL (and sends it to the server 602) to request segment number 20 of the full view for an available 8 Mbps network bandwidth - http://cdn1.example.com/video.php?SegNumber=20&?AvailableBandwidth=800000- &?Spatial-Position="100 100"&?Spatial-Size="1024 768"&?Spatial-QualityRanking=10) (Wang, paragraphs [0080]-[0082]).	OH and Wang are analogous art because they both teach solutions that are directed to the same field of endeavor, namely, dynamic adaptive streaming over HTTP.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of OH and Wang before him or her, to modify the media presentation description (MPD) of OH to include the additional limitations of said quality information being an integer of one value among a set of predetermined value associated with a quality scale;	selecting one or more of the several regions as a function of quality rank; and	sending, to the server, at least one request message to request media data corresponding to the one or more selected regions by using at least one uniform resource location of the media presentation description, the at least one uniform resource location used corresponding to the selected one or more regions, as disclosed in Wang, with reasonable expectation that this would result in an improved media presentation, having the added benefit of enabling users to seamlessly zoom in to desired regions of interest (ROIs) of streaming content having specified spatial qualities (See Wang, paragraphs [0079]-[0080], Table 1).  This method of improving the media presentation of OH was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Wang.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of OH with Wang to obtain the invention as specified in claim 43.
	In addition, claim 23 includes a “method” claim that performs limitations substantially as described in “client device” claim 37 and “non-transitory computer-readable storage medium” claim 43, and does not appear to contain any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
	Regarding claim 38, OH-Wang discloses the client device according to claim 37, wherein the quality information is described in a SupplementalProperty element with a specific @shemeIdUri (again, the @schemeIdUri field to provide the URI for identifying the scheme of the descriptor, with the descriptors being delivered in the form of the EssentialProperty descriptor and/or the SupplementalProperty descriptor) (OH, paragraphs [0458]-[0459]).  The motivation regarding the obviousness of claim 37 is also applied to claim 38.
	Regarding claim 39, OH-Wang discloses the client device according to claim 37, wherein the region is a 2D region (again, the metadata related to specific area indication may indicate a specific area or a viewpoint on a 2D image) (OH, paragraph [0465]).  The motivation regarding the obviousness of claim 37 is also applied to claim 39.
	Claims 44 and 45 include “non-transitory computer-readable storage medium” claims that perform limitations substantially as described in “client device” claims 38 and 39, respectively, and do not appear to contain any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
	In addition, claims 24 and 26 include “method” claims that perform limitations substantially as described in “client device” claims 38 and 39, respectively, and do not appear to contain any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
	As to claim 25, OH-Wang discloses the method according to claim 23, wherein the quality information is present at an adaptation set level or a representation level (wherein OH further teaches that the descriptors may be delivered while being included in the adaptation set, representation, and sub-representation of the MPD) (OH, paragraph [0459]).  The motivation regarding the obviousness of claim 37 is also applied to claim 25.
	Regarding claim 27, OH-Wang discloses the method according to claim 23, wherein the region represents a geometric projection of the media data on a 3D geometric display (wherein processing process may be a process of decoding the received data and re-projecting the projected image/video data on a 3D model. In this process, the image/video data projected on the 2D image may be re-projected in a 3D space. Depending on the context, this process may be called mapping or projection. At this time, the mapped 3D space may have different forms depending on the 3D model. For example, the 3D model may be a sphere, a cube, a cylinder, or a pyramid) (OH, paragraph [0073]).  The motivation regarding the obviousness of claim 37 is also applied to claim 27.
	Regarding claim 28, OH-Wang discloses the method according to claim 27, wherein the region represents a geometric projection of the media data onto at least a portion of a sphere (wherein again, the 3D model may be a sphere) (OH, paragraph [0073]).  The motivation regarding the obviousness of claim 37 is also applied to claim 28.
	Regarding claim 29, OH-Wang discloses the method according to claim 28, wherein the portion of the sphere is characterized by pitch, yaw, and roll values, a horizontal field of view angle, and a vertical field of view angle (wherein OH refers to axes constituting the three dimensions as a pitch axis, a yaw axis, and a roll axis. As well, the FOV field may indicate a vertical/horizontal field of view to be expressed) (OH, paragraphs [0133]-[0137] and [0482]).  The motivation regarding the obviousness of claim 37 is also applied to claim 29.
	Regarding claim 30, OH-Wang discloses the method according to claim 23, wherein the media presentation description further includes field of view information (again, field-of-view (FOV)-related metadata) (OH, paragraph [0162]).  The motivation regarding the obviousness of claim 37 is also applied to claim 30.
	Claims 31, 32 and 33-36 include “method” claims that perform limitations substantially as described in “method” claims 23, 24 and 26-29, respectively, albeit from the opposite perspective of operations performed by a client to have media data provided thereto, and do not appear to include any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
	Likewise, claims 40-42 are directed to “server device” claims that perform limitations substantially as described in “client device” claims 37-39, respectively, albeit from the opposite perspective, and do not appear to include any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
	As well, claims 46 and 47 include “non-transitory computer-readable storage medium” claims that perform limitations substantially as described in “non-transitory computer-readable storage medium” claims 43 and 44, respectively, albeit from the opposite perspective, and do not appear to include any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 23, 24, 31, 37, 40, 43 and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22, 23, 28, 32, 35, 38 and 41 of copending Application No. 16/099,325, hereinafter “reference application”.
	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 23, 24, 31, 37, 40, 43 and 46 of the instant application are an obvious variant of claims 22, 23, 28, 32, 35, 38 and 41 of the reference application.
	Claim 23 of the instant Application recites, “A method for receiving media data complying with an omnidirectional media format, the method comprising, in a client:	receiving, from a server, a media presentation description complying with the MPEG-DASH standard and including (i) a uniform resource location of media data of several regions, (ii) media information describing media data of each of the several regions, and (iii) quality information signaling quality rank of at least one of the several regions, said quality information being an integer of one value among a set of predetermined value associated with a quality scale;	selecting one or more of the several regions as a function of a quality rank;	sending, to the server, at least one request message to request media data corresponding to the one or more selected regions by using at least one uniform resource location of the media presentation description, the at least one uniform resource location used corresponding to the selected one or more regions; and	receiving, from the server, the media data corresponding to the one or more regions according to the at least one request message”.
	Claim 22 of the reference application recites, “method for receiving media data complying with an omnidirectional media format, the method comprising:	receiving, from a server, a media presentation description complying with the MPEG-DASH standard and including (i) a uniform resource identifier of each of one or more segments of media data, (ii) media information describing each of the one or more segments of media data, and (iii) at least one designator signaling compliance of the media data, as described by the media information, with the omnidirectional media format;	sending, to the server, at least one request message to request at least one segment of media data by using at least one of the uniform resource identifiers of the media presentation description; and	receiving, from the server, the at least one segment of media data according to the at least one request message”.
	As readily visible from the plain text, claim 22 of the reference application differs from claim 23 of the instant application only nominally, in that in the reference application, the media information describes “each of the one or more segments,” whereas in the instant Application, the media information describes “media data of each of the one or more regions”.  In addition, while the instant Application recites “selecting one or more of the several regions as a function of quality rank,” nonetheless the third criteria merely differs in that the instant Application specifies quality information signaling a quality rank of at least one of the one or more regions, whereas the reference application specifies at least one designator signaling compliance of the media data, as described by the media information, with the omnidirectional media format.  Finally, while the instant Application has now been amended to change the term “uniform resource identifier” to “uniform resource location,” and to specify that “media data corresponding to the one or more selected regions” is requested by using “at least one uniform resource location of the media presentation description, the at least one uniform resource location used corresponding to the selected one or more regions,” nonetheless this is only a change to the nomenclature, as given the current context of the claim language and field of endeavor, the terms “uniform resource identifier” and “uniform resource location” are often used interchangeably, and it is an inherent feature that the “uniform resource identifier” being recited in the reference application would be used to request selected/desired media segments.	Thus it would have been obvious to one of ordinary skill in the art to substitute “segments” for “regions,” to include a “quality information” in lieu of a “designator signaling compliance,” and to substitute “uniform resource identifier” for “uniform resource location,” to arrive at the claimed invention of the instant Application such that a client would have the ability to select the highest quality “omnidirectional media format” for the current bandwidth and network conditions.  One would expect this modification to work equally well with the reference application, with only minimal experimentation and reasonable expectation of success.  Therefore, the claims of the instant Application are an obvious variant of the reference application and as such are patentably indistinct under non-statutory obviousness-type Double Patenting.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
11.	Applicant’s arguments, see pages 8-9 of Remarks, with respect to Rejections of Claims 23-47 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
	(A)	Applicant argued on page 9 of Remarks, “This process for requesting segments is different from claim 23 as amended, according to which the segments to be obtained by the client are selected by the client based on indications provided within the MPD. To that end, segments corresponding to regions are identified within the MPD. These regions are associated with URLs, still in the MPD, that make it possible to access the corresponding segments. These regions are also associated in the MPD with quality information signaling quality ranks (as integers). Accordingly, using a MPD, a client may select a region as a function of the corresponding quality rank and request selected segments by using the corresponding URL. The selected URL directly identifies a media segment on a server and the server has only to serve the requested media segment. In other words, the server does not select any segment from a request contrary to what is done in the process described in Wang.	“Therefore, since Oh does not disclose the claimed feature according to which the ‘quality information [is] an integer of one value among a set of predetermined value associated with a quality scale’ and since Wang does not disclose the use of integers representing quality information in MPD for enabling a Client to select segments to request, the claims as amended cannot be derived from the cited references” (Recited form page 9 of Remarks).
	As to point (A), Examiner respectfully disagrees.  While Applicant may be correct that Wang teaches that the SMAS architecture and process is client-driven, but server-managed, nevertheless, Wang further teaches that the spatial adaptation mechanism provided by the invention utilizes various URL query parameters to pass information of a region of interest (ROI) that the user would like to adapt or switch to (emphasis added) from the client to the server, and allows the server to provide streaming content fitting to the ROI back to the client (See Wang, paragraph [0079]).  That is, while the server provides the streaming content back to the client, it is the client (of the user) that makes the selection of the desired region of interest (ROI) with the adapted/desired quality rank.	More particularly, in a specific concrete example, Wang teaches that a full-field view has a spatial position (0, 0), spatial size (10240, 7680) and spatial quality ranking 100.  A portion of an MPD (shown in the Table between paragraphs [0080] and [0081]) can be used to allow spatial adaptation, whereby the client of the user can perform a URL parameter insertion process as described in m28174, “Contribution to DASH Core Experiment on Parameter Insertion in URL,” 103rd MPEG meeting, Geneva, January, 2013, which Wang has incorporated in the disclosure of the reference.  Specifically, given the example MPD as shown in the Table between paragraphs [0080] and [0081], a client 600 (See FIG. 6) will construct a URL (emphasis added) having the following form: http://cdn1.example.com/video.php?SegNumber=1&?AvailableBandwidth=80000000	The client 600 sends the above URL to the server 602, specifically to request segment number 1, of the full-field view for available 8 Mbps network bandwidth.  If the user then wishes (emphasis added) to zoom into an ROI with a spatial position of “100 100,” spatial size “1024 768” and spatial quality ranking of 10, for example, then the client 600 constructs and sends the following URL (emphasis added) to the server 602 to request segment number 20 of the full view for an available 8 Mbps network bandwidth: http://cdn1.example.com/video.php?SegNumber=20&?AvailableBandwidth=800000- &?Spatial-Position="100 100"&?Spatial-Size="1024 768"&?Spatial-QualityRanking=10 (See Wang, FIG. 6, paragraphs [0080]-[0083])  Wang clearly discloses a constructed URL with integers that represent quality ranking information.	Thus, contrary to Applicant’s assertions that the server 602 selects a segment based on a request from a client, Wang expressly teaches that the client 600 constructs a desired URL for the specific ROI of the segment with the given URL parameters and the server 602 returns the desired ROI of the segment.  As shown in the constructed URL of paragraph [0083], the client has specifically requested segment 20.  Wang expressly teaches that the server 602 fulfills the request by returning a media segment with segment number 20 that fits the available bandwidth and the spatial adaptation needs (See Wang paragraph [0084]).  If Applicant is of the opinion that this equates to the server making a “selection,” Examiner would respectfully point out that the server 602 does this by merely retrieving a segment stored thereon having the parameters desired by the user of the client, as specified and indicated by the constructed URL, which is what is being claimed in the independent claims.	To that end, and in response to Applicant’s argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the server does not select any segment from a request”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).	Therefore, Examiner respectfully submits, OH-Wang does disclose, teach and/or suggest the limitations of claims 23, 31, 37, 40, 43 and 46 as currently amended.  Due to the amendment however, Examiner has elaborated on application of reference to assist the reader in understanding the rejection.
12.	Applicant’s arguments, see page 10 of Remarks, filed July 28, 2021, with respect to provisional Double Patenting Rejections of Claims 23, 24, 31, 37, 40, 43 and 46 have been fully considered but they are not persuasive as they do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.  Further, they do not show how the amendments avoid such references or objections.  Applicant has merely given a blanket conclusory statement indicating that “The claims have been amended to overcome the provisional nonstatutory double patenting rejection,” without pointing out specifically how the amendments distinguish the invention from the reference Application.	Therefore, Examiner respectfully submits that the provisional Double Patenting rejection should be sustained.
Conclusion
13.	Applicant’s arguments, as well as request for reconsideration, filed July 28, 2021, have been fully considered but they are not deemed to be persuasive.
14.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  In particular, Thomas et al. (USPGPUB 2017/0118540) discloses a method of determining a region-of-interest (ROI) for a client device on the basis of at least one HEVC-tiled (panorama) video stream (See Thomas, abstract).  At least a portion of tile position information may be provided in a spatial manifest file to the client device, the manifest file comprising one or more stream identifiers for locating one or more delivery nodes that are configured for delivering the HEVC-tiled video stream and/or a ROI video stream to the client device (See Thomas, paragraph [0034]).  Thomas further teaches that each HEVC tile representation may be associated with its own HEVC tiled video stream (for instance when each representation relates to a different zoom level and not each zoom level encompasses the same full image region), and/or with a single HEVC video (file or stream), for instance if each of the zoom levels encompass the same full image region (See Thomas, paragraph [0035]).
15.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441